Chief Justice Merctjr
delivered the opinion of the court, January 26th, 1885.
Section 4 of the Act of April 11th, 1848, provides for the bringing of a suit against the executor or administrator of a deceased co-partner, for a debt of the firm, and for a recovery, without averring in the record or proving on the trial, the insolvency of the surviving partner. For the purpose of action against the representative, the debt is treated as if it was the individual debt of the decedent: Brewster’s Adm’r v. Sterrett, 8 Casey, 115. The estate of the decedent becomes liable for the whole debt of the firm of which he was a member : Moore’s Appeals, 10 Id., 411. In the class of cases to which this Act applies, its purpose is to make the indebtedness several, which was joint before: Miller v. Reed, 3 Id., 244. Being several, a debt against the estate of the decedent may be treated as such either to maintain an action therefor, or for the purpose of set-off. It follows there is no error in this record.
Judgment affirmed.